             Case 1:17-cr-00703-WHP Document 62
                                             63 Filed 11/20/20
                                                      11/23/20 Page 1 of 1




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                   Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                      Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                LONG ISLAND
 40 Fulton Street, 23rd Floor                                           1103 Stewart Avenue, Suite 200
New York, New York 10038                                                 Garden City, New York 11530
 Telephone: (212) 349-9000                                                Telephone: (516) 678-2800
  Facsimile: (347) 408-0492                                                Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                          E-mail: william@saponepetrillo.com


                                                                                November 20, 2020

Hon. William H. Pauley, III
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                     Re:   United States v. Sunita Kumar
                                           Docket No.: 17-CR-703

Dear Judge Pauley:

       I am retained counsel to defendant Sunita Kumar. Ms. Kumar is scheduled for a change of
plea hearing on Monday, November 23, 2020. I write to request an adjournment of Ms. Kumar’s
case. Ms. Kumar wishes to hold her change of plea hearing in-person, however, she suffered today
an immune response that requires her to see a medical specialist.

       Having conferred with the government, the parties consent to adjourning the case to a date
in December convenient for the Court. To the extent that the parties are prepared to move forward
with a plea prior to any date set by the Court, we will seek to schedule a change of plea hearing
with the Magistrate Court.

       Ms. Kumar asks that the Court exclude the time between today and any date set by the
Court in December from the speedy trial clock.

          The Court’s consideration is greatly appreciated.

                                                              Respectfully submitted,
Application granted. Conference adjourned to December
15, 2020 at 3:30 p.m. Time excluded in the interest of justice/s/ Edward V. Sapone
until December 15, 2020.                                      Edward V. Sapone

Cc:       AUSA Christopher DiMase, Esq.




                 November 23, 2020
